Mary Jane Trapp, Presiding Judge,
dissenting.
{¶ 52} The pivotal fact in this case, and to our analysis, should be that even before the officers noticed Jeffrey Minear lying face down in the hallway, they had made a decision to make a warrantless entry. Without any indication of any type of emergency or even the knowledge that he was home at the time, the property manager was called to open the unit “in order to speak to the driver.” Thus, I have no choice but to respectfully dissent.
{¶ 58} During the suppression hearing, the patrolman testified that he arrived at the apartment and knocked on the door “so he could talk to the owner of the vehicle and see * * * what involvement happened.” He further testified, “[I] kept knocking on the door several times. Began to knock on the windows. At that time [his sergeant] arrived on scene. He also knocked a couple of times. He made a decision to contact dispatch and see if we could get management * * * to come to the scene to see as far as getting in to see if we could talk to the person who was driving the vehicle.” (Emphasis added.) “After — while we were waiting for that person, dispatch said it would be about five minutes. While we were waiting for management to show up, that’s when I stepped over to the left to look in the window and saw the body and knocked on the window and no response. Called dispatch again, and at this time have E.M.S. dispatched to the scene.”
{¶ 54} The sergeant testified that “nothing stood out about the apartment itself,” and the officers were on the scene for ten minutes before they observed the body through the window.
{¶ 55} In these “exigent-circumstances” or “emergency-aid-exception” cases, there must be an objective inquiry into the circumstances leading up to the *786decision to make a warrantless entry. The United States Supreme Court, in Michigan v. Fisher (2009), — U.S. -, 130 S.Ct. 546, 175 L.Ed.2d 410, recently reexamined this line of cases, including Mincey v. Arizona (1978), 437 U.S. 385, 98 S.Ct. 2408, 57 L.Ed.2d 290, and Brigham City v. Stuart (2006), 547 U.S. 398, 126 S.Ct. 1943, 164 L.Ed.2d 650. It is apparent from the trial court’s written opinion in this case that it, too, considered these cases before ruling on the motion to suppress.
{¶ 56} In Fisher, the police officers were responding to a disturbance complaint and were directed to a residence where a man was “going crazy.” Upon arrival, they found a smashed pick-up truck, damaged fence posts, broken windows, and blood on the truck hood and on the clothing inside the truck. Through a window, they saw the defendant throwing things and screaming; he refused to answer the door. When the officers pushed the door partly open, they saw the defendant pointing a long gun at them.
{¶ 57} The majority in Fisher, in a rare fact-based decision, reversed the state court, citing the exigency identified in Brigham City, 547 U.S. 398, 126 S.Ct. 1943, 164 L.Ed.2d 650, i.e., “the need to assist persons who are seriously injured or threatened with such injury.” Fisher, — U.S. -, 130 S.Ct. at 548, 175 L.Ed.2d 410. It noted that the emergency-aid exception does not depend on the subjective intent of the police officers or the seriousness of the crime being investigated. Rather, “[i]t requires only ‘an objectively reasonable basis for believing’ * * * that ‘a person within [the house] is in need of immediate aid.’ ” Id.
{¶ 58} The objective facts presented to the police officers in Fisher and in Brigham before they made a decision to enter a private residence without a warrant were quite similar and striking: a report of a disturbance, signs of injury, and sounds of ongoing violent or threatening behavior.
{¶ 59} There were no such objective compelling facts in this case, and I find that there was competent, credible evidence supporting the factual findings of the trial court that on these facts, no exigent circumstances justified the decision to call the property manager to gain entry. When the officers made this decision, there was simply no evidence of an injury or an emergency before them.
{¶ 60} The question is what emergency was confronting the officers when the decision was made to call the manager to gain entry? Indeed, the driver of the first vehicle had told the officer at the scene that both drivers were uninjured. The officer was aware of Minear’s address, arrived at the address, and found the suspect’s vehicle. There was “minimal to moderate damage” to both cars. When repeated knocking on the suspect’s door and windows “a good half a dozen to ten times” provoked no response, and knowing that a possibly impaired driver was now off the road, the officers could have returned after securing a warrant. But *787the decision was made to call the manager and wait for the manager to arrive in order to make a warrantless entry. It was only while waiting for another ten minutes to gain entry that the officer then observed Minear lying face down on the floor.
{¶ 61} As Fisher explained, it is not what the officer believed, but whether there was “an objectively reasonable basis for believing” that “someone was in need of medical assistance or in danger” when the decision was made to summon the manager to gain entry. Just as the court found that “[i]t was error for the Michigan Court of Appeals to replace that objective inquiry into appearances with its hindsight determination that there was in fact no emergency,” Fisher, — U.S.-, 130 S.Ct. at 549, 175 L.Ed.2d 410, the corollary is also true. It would be error to replace objective inquiry into appearances with both the officers’ and this majority’s hindsight determination that the decision to enter without securing a warrant made before the officer saw a person on the floor was excused because he did see a person on the floor and rightly made the decision to force entry to check on the person.
{¶ 62} During oral argument, the state asserted that if the trial court’s decision stands, a police officer seeing a body lying face down on a floor will be caught in a “Catch-22”: enter to offer aid and then later have a trial court suppress any evidence found after the warrantless entry and further face a tort claim because of the warrantless entry, or not enter to offer aid and then face a tort claim for not coming to the aid of an injured person.
{¶ 63} First “ ![i]t would be silly to suggest that the police would commit a tort by entering * * * to determine whether violence (or threat of violence) has just occurred or is about to (or soon will) occur.’ ” Brigham City, 547 U.S. at 403-404, 126 S.Ct. 1943, 164 L.Ed.2d 650, quoting Georgia v. Randolph (2006), 547 U.S. 103, 126 S.Ct. 1515, 164 L.Ed.2d 208. Second, officers will, of course, come to the aid of a possibly injured person and worry about the suppression hearing later. The prosecutors will then just have to rely on other evidence to make the state’s case. Here, the state had the testimony of the other driver that it appeared to him that Minear had been drinking; that Minear had suggested to the other driver that they go back to his place to “smoke a bowl and talk about this incident;” and that Minear caused an accident. Such evidence is not optimal for a prosecution for operating a motor vehicle while intoxicated, but cases have been successfully made on such evidence.
{¶ 64} The fact that Minear was found lying face down, passed out on the floor, after the decision was made to enter without a warrant cannot retroactively justify this decision made without any basis grounded in any of the exceptions to the Fourth Amendment’s prohibition against the warrantless entry into one’s home. The trial judge in this case who heard the officers’ testimony was not *788convinced that they had an objectively reasonable basis for believing that an emergency existed at the time the decision was made to gain entry, and as the dissenters in Fisher wrote, “[w]e ought not usurp the role of the factfinder when faced with a close question of the reasonableness of an officer’s actions.” Fisher, — U.S.-, 130 S.Ct. at 551, 175 L.Ed.2d 410.